Citation Nr: 0920185	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-17 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION


The Veteran had active duty service from September 1964 to 
September 1967.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision by the Huntington Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The claims file is now 
in the jurisdiction of the Baltimore RO.  In May 2007, a 
Central Office hearing was held before the undersigned; a 
transcript of this hearing is of record.  In September 2007 
and October 2008, the Board remanded the issue for further 
development.  In April 2009, the Veteran's representative 
waived initial RO review of additional evidence.  For the 
reason explained in the remand following the decision below, 
the issue was recharacterized as service connection for an 
acquired psychiatric disorder, including PTSD.  This appeal 
has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for an acquired psychiatric 
disorder other than PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if action on his part is required.


FINDINGS OF FACT

The Veteran did not serve in combat; he has a verified 
stressor, but a preponderance of the evidence is against 
finding he meets the criteria for a diagnosis of PTSD based 
on the stressor.


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 556 U.S. __  
(2009), No. 07-1209. slip op. (S. Ct. April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters dated in June 2004 and March 2006.  In 
these letters, the Veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records.  
The notice included, in general, provisions for disability 
ratings and for the effective date of the claim, that is, the 
date of receipt of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for degree of disability assignable and effective date of 
claim).  

To the extent that the VCAA notice pertaining to degree of 
disability and effective date of claim came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured after the RO 
provided substantial content-complying VCAA notice, the claim 
of service connection was readjudicated after such notice was 
given (see January 2008 and March 2009 supplemental 
statements of the case).  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records and VA records, and afforded the Veteran a 
VA examination.  

The Veteran was also sent a PTSD questionnaire and was asked 
to provide information concerning his claimed stressors, 
including units, dates and locations.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service treatment records contain no complaint, finding, 
history, or treatment for PTSD.  Personnel records show that 
in Vietnam, the Veteran was an equipment operator and repair 
parts specialist.  

After service, VA records in January 2002 show an assessment 
that included PTSD.  A February 2003 discharge summary 
indicates the Veteran underwent an inpatient combat trauma 
focused PTSD treatment program for several weeks.  His 
symptoms were noted and he was discharged with a diagnosis of 
PTSD.  Subsequently, he continued to receive regular 
psychiatric treatment.  

A Social Security Administration decision in January 2003 
shows the Veteran was granted benefits including for a 
psychiatric disorder other than PTSD.  

From October 2003 to January 2004, the Veteran attended a 
PTSD rehabilitation program and was discharged with a 
diagnosis of chronic PTSD.  The discharge summary indicated 
his PTSD stemmed from military exposure near combat 
situations when he was stationed in Vietnam from September 
1966 to September 1967.  His symptoms were nightmares, 
depression, substance abuse, intrusive recollection, 
isolation, hyperstartle reflex, difficulty with social 
interactions, and sever episodes of anxiety.  From September 
2004 to January 2005, the Veteran was in the reentry PTSD 
residential rehabilitation program due to a resurgence of 
PTSD symptoms.  The examiner associated his PTSD with 
noncombat stressors in Vietnam, specifically fear of being 
attacked and carrying body bags.  In November 2004, a letter 
from a VA doctor indicates the Veteran was followed in the 
Mental Health Clinic since January 2002 for the treatment of 
PTSD related to combat exposure in Vietnam as well as racial 
harassment while on active duty.  He noted the Veteran's 
symptoms were nightmares, intrusive thoughts, hypervigilance, 
exaggerated startle response, hyperarousal, emotional 
numbing, and social estrangement.  VA progress notes in July 
2008 continue to show a diagnosis of PTSD.  

In statements in August 2002 and November 2004, and during 
his Board hearing in May 2007, the Veteran claimed his in-
service stressors were racism, fear of going to war, exposure 
to dead bodies as his unit was assigned to assist in 
retrieving bodies from Cam Rahn Bay in mid 1967, body bags, 
and fear of being attacked by the enemy.  During the hearing, 
the Veteran's representative argued that the racial 
discrimination the Veteran experienced was analogous to 
personal assault.  

The Veteran testified that during his service in Vietnam he 
served with a Unit that processed graves registration, which 
resulted in him handling body bags.  In support of his claim 
he submitted documentation dated in December 1966 indicating 
that the 96th Supply and Service Battalion did include a 
graves registration platoon, which was responsible for 
evacuating remains of the deceased.  In September 2007, the 
Board determined that the Veteran's exposure to body bags was 
verified as personnel records show the Veteran was in Vietnam 
in December 1966 with the 96th Supply and Service Battalion; 
however, the Board noted that as the records had not 
indicated the Veteran was in the graves registration platoon, 
his handling of body bags was not verified.  The Board 
remanded the issue for a VA examination and opinion as to 
whether the Veteran had a diagnosis of PTSD per the DSM-IV 
criteria based on the verified in-service stressor of 
exposure to body bags.  

On VA examination in March 2008, the examining psychiatrist 
indicated the Veteran was just discharged from the 
psychiatric ward where he was hospitalized for three days due 
to depression and suicidal ideation associated with cocaine 
and alcohol dependence.  The Veteran reported a long history 
of heavy drinking and cocaine abuse, which began in Vietnam.  
The examiner noted the Veteran had several VA psychiatric 
hospitalizations, where he had a PTSD diagnosis and was also 
variously diagnosed with depression and problems related to 
substance abuse.  

The Veteran reported that he was temporarily assigned to 
Graves Registration in Vietnam and at that time he saw closed 
body bags and came in contact with a couple of them.  He 
reported that he had not directly witness the dead bodies and 
he did not find out they were body bags until later; he was 
dismayed when he learned of this.  The Veteran also indicated 
he was afraid his base would be attacked and had trouble 
sleeping at night due to missiles and audible explosions.  
The psychiatrist stated that the Veteran had several 
characteristics of PTSD, however he did not meet all the 
criteria to diagnose the disorder.  He determined that a 
sufficient stressor was not verified as DSM-IV requires a 
stressor with exposure to a traumatic event in which the 
following are present: 1) the person experienced, witness or 
was confronted with an event or events that involved actual 
or threatened death or serious injury, or a threat to the 
physical integrity of self or others; 2) the person's 
response involved intense fear, helplessness or horror.  The 
psychiatrist concluded the Veteran did not meet the criteria 
for severe trauma stated in DSM-IV or that he reexperienced 
such traumatic event or events.  The examiner noted the 
Veteran had substantial recurrent symptoms of depressions as 
well as symptoms of anxiety and history of substance abuse.  
The diagnoses did not include PTSD.

In an addendum opinion in November 2008, the examiner 
reiterated that the Veteran's verified stressor of having 
been exposed to closed body bags, which he later learned 
contained bodies, is not a sufficient stressor to meet the 
criteria of a DSM-IV diagnosis of PTSD.  

In a December 2008 VA progress note a nurse practitioner 
addressed the question of whether the Veteran's verified 
stressor qualified as a "severe trauma", stated in the DSM-
IV.  She stated that there have been numerous reports in 
literature regarding the association between PTSD and 
mortuary experience.  She cited to studies which found that 
veterans who handled remains or body transfers had a higher 
rate of PTSD.  She opined that it is more likely than not the 
Veteran's exposure to body bags was a sufficient stressor to 
support his diagnosis of PTSD per the DSM-IV criteria and 
disagreed with the previous VA opinion that exposure to body 
bags was an insufficient stressor.  She stated that viewing 
of body bags can be associated "with intense fear, 
helplessness or horror" as required in the DSM-IV 
description of the nature of the stressor.  She concluded 
that it is more likely than not that mere exposure to body 
bags can be associated with the development of PTSD and the 
Veteran has a long history of PTSD symptoms as documented in 
his medical records.  

A note from a VA social worker in March 2009, shows the 
Veteran was a patient in the Combat PTSD Residential 
Rehabilitation Program and suffered from combat related PTSD.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV) (emphasis added).  
Id.

The evidence necessary to establish that the claimed in-
service stressor actually occurred varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304.

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed in-service stressor is related to 
combat, the Veteran's lay testimony regarding the reported 
in-service stressor must be accepted as conclusive evidence 
as to its actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. 
§ 3.304(f).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, a Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, a medical opinion diagnosing post-
traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressor.  Moreau, 9 
Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

To the extent that the Veteran declares that he has PTSD 
related to service, PTSD is not a condition under case law 
where lay observation has been found to be competent to 
establish a diagnosis and the determination as to the 
presence of the disorder therefore is medical in nature, that 
is, not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the Veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board does not accept the Veteran's 
statements and testimony as competent evidence that he has 
PTSD and that it is related to service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

From the outset, the Board notes that the Veteran has not 
alleged nor has the record shown he engaged in combat with 
the enemy (service records do not include a combat citation 
or other evidence that the Veteran engaged in combat).  The 
Veteran's reported stressors were going to war, fearing enemy 
attack, handling body bags, and exposure to bodies; his 
representative argued that the racial discrimination the 
Veteran was subjected to was analogous to a personal assault.  
In general, these stressors are broad and not capable of 
being verified.  The only in-service stressor for which there 
was corroborating evidence was his exposure to body bags.  
Therefore, what remains to be established is whether the 
Veteran has a DMS-IV diagnosis of PTSD and whether the 
diagnosis is based on that stressor.  

PTSD was not affirmatively shown to be present during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

While many records contain a diagnosis of PTSD, only a few 
address the DMS criteria for a PTSD diagnosis.  Even few 
address whether the diagnosis is based on the verified 
stressor.  

There is medical evidence in the record in favor and against 
the diagnosis of PTSD and whether the diagnosis is based on 
the verified stressor.  A December 2008 VA record supports 
the claim, whereas the March 2008 VA examination and November 
2008 addendum do not.  

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether the examiner was informed of the 
relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 
(2008).  Among the factors for assessing the probative value 
of a medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings 
and the details of the opinions, the Board finds the VA 
examiner's opinions more persuasive.  These opinions, 
rendered by a psychiatrist, were based on a review of the 
record and an examination of the Veteran.  He noted the PTSD 
diagnosis in the medical evidence and opined the Veteran did 
not have PTSD per DSM-IV criteria based on his verified in-
service stressor of exposure to body bags.  He provided a 
thorough explanation of his rationale that was consistent 
with the record.  Conversely, it was unclear in what context 
the nurse practitioner who provided the favorable December 
2008 opinion (as the March 2008 examining psychiatrist had 
already provided an addendum in response to the Board's 
remand).  As her statement was incorporated into the 
examination request, it was unclear whether the Veteran was 
examined or the entire claims file was reviewed.  While this 
opinion addressed the criterion of intense fear, helplessness 
or horror, finding that his exposure to body bags fulfilled 
this requirement, the record suggests otherwise.  In this 
regard, the record reflects that the Veteran reported he was 
unaware that they were body bags when he was exposed to them 
and when he later found out what they were he was dismayed.  
Thus, by his own account, he did not endorse they type of 
response to the stressor required under the DSM-IV criteria.  
Further, her conclusion that mere exposure to body bags can 
be associated with the development of PTSD is expressed in 
the terms of a "possibility".  A medical opinion expressed 
in the term of "could," the equivalent of "may," also implies 
that it "may not" and it is too speculative to establish a 
medical nexus.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish medical 
nexus).  

Thus the weight of the evidence shows the Veteran does not 
have a PTSD diagnosis per the DSM-IV criteria even with a 
verified in-service stressor.  

Without credible evidence of a PTSD diagnosis conforming to 
the DSM-IV criteria based on a verified in-service stressor, 
the preponderance of the evidence is against the claim and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for posttraumatic stress disorder is 
denied.


REMAND

The medical evidence shows that the Veteran has been 
variously diagnosed with depression and anxiety related 
disorders (noted in records from the Social Security 
Administration).  As these disorders arise from the same 
symptoms for which the Veteran seeks benefits for an acquired 
psychiatric disorder, and as the record does not contain 
sufficient medical evidence to decide the claim, further 
evidentiary development is necessary.  Clemons v. Shinseki, 
No. 07-0558 (U.S. Vet. App. Feb. 19, 2009).

Accordingly, the claim of service connection for an acquired 
psychiatric disorder is remanded for the following action.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)
Accordingly, the case is REMANDED for the following action: 

1.  Schedule the Veteran for a VA 
examination by a psychiatrist to 
determine whether it is at least as 
likely as not that he has an acquired 
psychiatric disorder, to include 
depression and anxiety disorder, due to 
service.  

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder must be made available 
for review by the examiner.

2.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, provided the 
Veteran a supplemental statement of the 
case and return the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
D. Bredehorst
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


